EXHIBIT 10.1

AGREEMENT FOR MANAGEMENT AND

BUSINESS DEVELOPMENT SERVICES

This Agreement (“Agreement”) is entered into this date by and between COMMUNITY
INSURANCE CORP., an Alabama corporation (“Corporation”), COMMUNITY BANK, an
Alabama banking corporation (“Bank”) and SCOTT HEAD (“Consultant”).

In consideration of the mutual promises of the parties and other good and
valuable consideration, the parties hereby agree to the following terms.

Section 1. Services. Corporation engages Consultant to assist in the management
of its business operations and the development of new business opportunities.
Services will include evaluating staff, policies, processes and procedures,
recommending changes to the foregoing and overseeing the implementation of such
changes, as well as identifying and realizing potential business opportunities
with new and/or existing customers. In addition, Bank engages Consultant to
advise it with respect to its welfare benefit plans, including, without
limitation, its group health and dental insurance plan; provided, however, that
nothing in this agreement shall require that Bank accept any such
recommendations and Bank shall not be liable to Consultant for any compensation
as a result of recommendations which Bank chooses not to implement.

Section 2. Term. The initial term of this Agreement shall be one (1) year
beginning on June 1, 2006. Either party may terminate the Agreement at any time
upon thirty (30) days written notice to the other party.

Services 3. Compensation. For such services, the Corporation shall compensate
Consultant at a flat rate of Seven Thousand and Eighty-Four Dollars ($7,084.00)
per month payable on the first day of each month. Bank agrees to pay to
Consultant ten percent (10%) of the agreed upon savings it realizes for a period
of three (3) months due to implementation of Consultant’s benefit plan
recommendations. In addition, Corporation or Bank, as applicable, shall
reimburse Consultant for all reasonable expenses incurred in the performance of
the services contemplated hereby and submitted with required documentation.
Travel expenses shall be reimbursed at the IRS mileage rate in effect at the
time the travel is incurred.

Section 4. Relationship of the Parties. The parties intend that the relationship
between them created under this Agreement is that of an independent contractor
only. Consultant is not to be considered an agent or employee of Corporation for
any purpose. Corporation is interested only in the results obtained under this
Agreement; the manner and means of performing the services are subject to
Consultant’s sole control. Consultant shall be responsible for all state,
federal, and local taxes, including estimated taxes, and employment reporting
for Consultant or any employees or agents of Consultant.



--------------------------------------------------------------------------------

Section 5. Confidentiality. Consultant shall maintain in confidence any
information about Corporation, its business, strategic plans, activities, or
customers relationships, and any nonpublic personal information about customers
of Corporation acquired by Consultant as a result of the consulting work carried
out pursuant to this Agreement. Consultant shall not, without Corporation’s
prior authorization, directly or indirectly use, publish, or disclose to others
any such information. These obligations of confidentiality shall continue
throughout the duration of this Agreement and thereafter.

Section 6 Records. All records, sketches, drawings, prints, computations,
charts, reports, and other documentation made by Consultant in the course of the
consulting work performed hereunder, or in anticipation of the consulting work
to be performed in regard to this Agreement, shall at all times be and remain
the sole property of Corporation. Consultant shall turn over to Corporation all
copies of such documentation on request by Corporation.

Section 7. Nonpiracy Agreement. Consultant hereby covenants and agrees that for
a period of two years from the date of termination of this Agreement, Consultant
will not solicit any customer of Corporation for the sale of property, casualty,
or life insurance. The provisions of this Section 7 shall survive the
termination of this Agreement.

Section 8. Law Governing. This agreement shall be governed by and construed in
accordance with the laws of the State of Alabama.

IN WITNESS WHEREOF, the parties have executed this agreement on this 30th day of
May, 2006.

 

/s/ Scott Head

Scott Head COMMUNITY INSURANCE CORP. By:  

/s/ John W. Brothers

Its:   Vice Chairman COMMUNITY BANK By:  

/s/ John W. Brothers

Its:   Chief Operating Officer